DETAILED ACTION
1.	Claims 21, 24-27, 29, 32-35, 37, 40-43 have been presented for examination. 
	Claims 1-20, 22-23, 28, 30-31, 36, and 38-39 have been cancelled.
	Claims 41-43 are newly added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
2.	Acknowledgment is made of applicant's claim for priority to provisional application 61/982580 filed on 4/22/14.
Response to Arguments
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.
i)	Applicants argue that “Cusano does not disclose "modeling, based on the patient-specific computational model of blood flow in the patient-specific geometric model and at least one of patient temperature and/or patient rheological properties of blood a diffusivity of one or more virtual contrast agents in blood." Cusano also does not disclose "modeling . . . a diffusivity of one or more virtual contrast agents in blood at a plurality of predetermined points in the patient-specific geometric model." These features are not disclosed as the simple training module used in Cusano does not use temperature and/or rheological properties of a specific patient, but rather a generalized data set of possible patient heart cases (see [00152] and [00153]). Additionally, Cusano does not disclose that the diffusivity can be modeled in a patient-specific model at "a plurality of predetermined points." As noted in the previous office action, and during the interview, and by Applicants Cusano has already been noted by the Examiner as not explicitly reciting these argued limitations. The Examiner notes that the combination of Cusano with Mittal ,Weese, and Kimura reads on the claims as amended. Applicants continue by arguing that “the Office Action relies on the references of Weese and Mittal to attempt to implement patient-specific data into the training module of Cusano. The reality of creating a model with patient-specific data and modeling diffusivity is difficult to implement. The high-level concept of doing so may be imaginable, but the steps for actually implementing the technique would not have been obvious to one of ordinary skill. Combining a patient-specific model with a simplified training model of diffusivity still uses an inferior simplified training model of diffusivity that does not disclose the features discussed above, and would not be capable of producing results cited above such as "determining a value of a risk of disease for the patient."  However Applicants arguments here are conclusory and not supported by the citations to art nor the actual motivation recited by the Examiner. The Examiner notes the “complexity” of their invention as discussed in the last interview, conducted 1/21/21, however the claims themselves lack adequate recitation in view of the broadest reasonable interpretation to support Applicants conclusion. With respect to Applicants arguments regarding diffusivity the Examiner also notes that the assertions are conclusory and not supported by the dictionary definition of diffusivity. The Examiner also notes that upon further review it appears that Weese specifically articulates rheological properties of blood as per the citations below. Lastly with respect to the risk of disease the Examiner noted in the previous office and maintained below that Weese was directed to this feature and not Cusano. Therefore the prior art rejection is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


4.	Claim(s) 21, 24-27, 29, 32-35, 37, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Cusano U.S. Patent Publication No. 2008/0286735, hereafter Cusano in view of Weese et al. U.S. Patent Publication No. 2008/0294038, hereafter Weese further in view of Mittal et al. U.S. Patent Publication No. 2014/0088414, hereafter Mittal further in view of Kimura U.S. Patent Publication No. 2005/0065432, hereafter Kimura.

Regarding Claim 21: Cusano discloses A computer-implemented method of assessing a risk of disease, the method comprising: receiving image data of a patients vasculature; (Cusano. Paragraph 165, imaging as well as Paragraphs 247, 254, 298, and 366) identifying, from the image data, one or more voxels and/or pixels associated with the patient's vasculature: (Cusano. Paragraphs 282-286 with 3D rendering and pixels with depth which both read on voxels as recited) generating, based on the identified voxels and/or pixels, generating, based on the identified voxels, a patient-specific geometric model comprising a reconstruction of a patient's vasculature; (Cusano. Paragraph 201-203, 207, and 212-214) determining a patient-specific computational model of blood flow using the patient-specific geometric model obtained from the received image data, the patient- specific computational model being different from the patient-specific geometric model; (Cusano. Paragraph 201-203, 207, and 212-214) modeling, based on the patient-specific computational model, a diffusivity of one or more virtual contrast agents in blood in the patient-specific geometric model; (Cusano. Paragraph 201-203, 207, and 214) calculating one or more diagnostic flow metrics based on the diffusivity of one or more virtual contrast agents in blood in the patient-specific geometric model; (Cusano. Paragraph 201-203, 207, and 214) and determining a (See Weese below) by a stenosis of the patient's vasculature based on the one or more calculated diagnostic flow metrics. (Cusano. Paragraph 201-203, 207, and 214)
	Although Cusano discloses using the patient’s data to create a model the model is then simplified and in the interests of compact prosecution the Examiner notes that a secondary reference has been provided to include the detail of a patient specific model as noted in the claims. Cusano also fails to explicitly recite the calculation of disease risk also taught in the secondary reference below as well as based on … computational model of blood flow in the patient-specific geometric model and at least one of patient temperature and/or patient rheological properties of blood.
	Weese discloses the aspect of a use of patient specific vasculature model as well as the model being generated using image data from the patient. (Weese. Paragraph 25, where a standardized model from a database is first created however the model is then “tailored” to the specific patient based on their vasculature which was determined based on image data as per paragraph 12)
	Weese also discloses the calculation of the risk of disease in view of the calculated metrics above. (Weese. Paragraph 40, “The output parameters then provide important diagnostic values for the assessment of a disease.”)
Weese also recites computational model of blood flow in the patient-specific geometric model and at least one of patient temperature and/or patient rheological properties of blood. in at least “[0010] In a first embodiment, a priori knowledge is derived from fluid dynamics and is complemented by available patient-specific information obtained from a sequence of one or more blood flow images, wherein the images are used to adapt a suitably selected model of the behavior of blood flow to the real physiological process represented by the sequence of patient blood flow images” and “However, due to the different behavior of flow in different vessel topologies and pathologies, a tailored model for each vessel structure of interest is required.  The present invention specifies an exemplary set of mathematical flow models covering important vessel topologies and pathologies of interest, and provides a selection technique for an appropriate model for each case under consideration” and [0035] “A procedure measures the pulsatile volumetric blood flow and the pulsatile velocity at any observation point in a non-branched vessel from a sequence of contrasted x-ray images or acquired by a similar suitable modality.  By means of this approach the velocity v(t) can be calculated for several observation points over the stenosis, see FIG. 4b.  Note that the volumetric blood flow Q(t) is identical for each observation point.” The Examiner notes that the flow properties as recited in Weese read on the patient specific rheological properties of their blood. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the patient specific data as per Weese for the modeling in Cusano since it offers “the advantage of a well-defined possibility to include all a-priori knowledge on the observed process into the analysis over prior art computational feature analysis.” (Weese. Paragraph 10)
Cusano and Weese do not explicitly recite the one or more diagnostic flow metrics include a corrected coronary opacification, a corrected thrombolysis in myocardial infarction frame count, a thrombolysis in myocardial infarction myocardial perfusion grade, or a combination thereof. 
	However Mittal recites the one or more diagnostic flow metrics include a corrected coronary opacification, a corrected thrombolysis in myocardial infarction frame count, a thrombolysis in myocardial infarction myocardial perfusion grade, or a combination thereof. (Mittal. Paragraph 46 “The method includes gathering patient-specific data related to concentration of a contrast agent within a coronary artery of a patient using a coronary computed tomography angiography scan (CCTA).” This can be read in conjunction with “[0055] where Q is another quantity of interest for a non-invasive CTA base assessment of flow rate at rest and stress, useful for estimating the functional significance of a stenosis.  Additionally, note: intg..sub.Y(x)c(x,y)dy=C.varies.HU (6A) where HU denotes the CTA measurement of the opacification in terms of Haunsfeld Units.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the patient specific data as per Mittal for the modeling in Cusano and Weese in order to allow for accurately and “non-invasively determining the functional severity of coronary artery stenosis.” (Mittal. Paragraph 46)
Cusano, Weese, and Mittal do not explicitly recite determining a threshold score, wherein the threshold score is associated with a risk of disease; and comparing the one or more determined diagnostic flow metrics against the threshold score. 
However Kimura recites determining a threshold score, wherein the threshold score is associated with a risk of disease; and comparing the one or more determined diagnostic flow metrics against the threshold score. (Kimura. Paragraph 184, 192, and 200)
It would have been obvious to one of ordinary skill in the art the invention to use the data values and analysis as per Kimura for the modeling in Cusano, Weese, and Mittal in order to allow for accurately analyzing blood flow dynamics. (Kimura. Paragraph 2)

Regarding Claim 24: Cusano, Weese, and Mittal do not explicitly recite The method of claim 21, further including: outputting a diagnosis for the disease, a diagnosis probability for the disease, or a combination thereof based on the comparison. 
However Kimura recites The method of claim 21, further including: outputting a diagnosis for the disease, (Kimura. Paragraph 184, 192, and 200) a diagnosis probability for the disease, or a combination thereof based on the comparison.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the data values and analysis as per Kimura for the modeling in Cusano, Weese, and Mittal in order to allow for accurately analyzing blood flow dynamics. (Kimura. Paragraph 2)

Regarding Claim 25: Cusano, Weese, and Mittal do not explicitly recite The method of claim 21, further including: determining a primary metric of a blood flow characteristic; and outputting a diagnosis for the disease, a diagnosis probability for the disease, or a combination thereof based on the primary metric and the comparison. 
However Kimura recites The method of claim 21, further including: determining a primary metric of a blood flow characteristic; (Kimura. Paragraph 10-16) and outputting a diagnosis for the disease, (Kimura. Paragraph 184, 192, and 200) a diagnosis probability for the disease, or a combination thereof based on the primary metric and the comparison.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the data values and analysis as per Kimura for the modeling in Cusano, Weese, and Mittal in order to allow for accurately analyzing blood flow dynamics. (Kimura. Paragraph 2)

Regarding Claim 26: Cusano and Weese do not explicitly recite The method of claim 25, wherein the primary metric is fractional flow reserve. 
However Mittal recites The method of claim 25, wherein the primary metric is fractional flow reserve. (Mittal. Paragraph 77)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the patient specific data as per Mittal for the modeling in Cusano and Weese in order to allow for accurately and “non-invasively determining the functional severity of coronary artery stenosis.” (Mittal. Paragraph 46)

Regarding Claim 27: The reference discloses The method of claim 21, further including: determining a landmark of the geometric model of the patient's vasculature; determining a time elapsed for the virtual contrast agent to attenuate or reach the landmark; and determining the functional significance of the stenosis based on the time elapsed. (Cusano. Paragraph 207-208)

Regarding Claim 29: See rejection for claim 21.

Regarding Claim 32: See rejection for claim 24.

Regarding Claim 33: See rejection for claim 25.

Regarding Claim 34: See rejection for claim 26.

Regarding Claim 35: The reference discloses The system of claim 29, wherein the at least one computer system is further configured for: determining a landmark of the geometric model of the patient's vasculature; determining a time elapsed for the virtual contrast agent to attenuate or reach the landmark; and determining the functional significance of the stenosis based on the time elapsed. (Cusano. Paragraph 207-208)

Regarding Claim 37: See rejection for claim 21.


Regarding Claim 40: Cusano, Weese, and Mittal do not explicitly recite the non-transitory computer readable medium of claim 37, the method further comprising: outputting a diagnosis for the disease, a diagnosis probability for the disease, or a combination thereof based on the comparison.
However Kimura recites the non-transitory computer readable medium of claim 37, the method further comprising: outputting a diagnosis for the disease, a diagnosis probability for the disease, or a combination thereof based on the comparison. (Kimura. Paragraph 184, 192, and 200)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the data values and analysis as per Kimura for the modeling in Cusano, Weese, and Mittal in order to allow for accurately analyzing blood flow dynamics. (Kimura. Paragraph 2)

Regarding Claim 41: See rejection for claim 25.

Regarding Claim 42: See rejection for claim 26.

Regarding Claim 43: See rejection for claim 27.
Conclusion
5.	All Claims are rejected.		

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA




March 13, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128